Atkinson, J.
This is a suit in ejectment, and the plaintiff claims under certain deeds as color of title, and possession thereunder for a period of time sufficient to raise a presumption of title by prescription. While the evidence on the question of possession was somewhat confusing, and tended to show such possession in the defendant as would defeat a prescription in favor of the plaintiff, nevertheless it was sufficient to carry the case to the jury; and it was erroneous for the court to grant a nonsuit.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.